DETAILED ACTION
281212Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory allocation logic (claims 1, 9, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 18, the recited container … resource providers comprise “memory allocation logic” would have been indefinite to one of ordinary skill in the art at the time of the invention.  One of ordinary skill would not have known the metes and bounds of the memory allocation logic.  Specifically, one of ordinary skill would not have known how the memory allocation logic is implemented/executed in the technology (e.g., in view of Applicant’s remarks “none of the cited paragraphs contemplates the structure of claim 1,” Remarks, p. 9 3rd full paragraph).  For example, the recited memory allocation logic is a software logic without a show of any structure of how the logic is executed; but in another scenario, the allocation logic is structural logic (such as a circuit) that is executing the allocation logic.   Correction/Correction (including drawings) are required to clarify the scope of container … resource providers comprises memory allocation logic.

Claim 7 is rejected based on dependency from claim 6. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 7, 9-11, 15, 17-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Chandrasekar (US 20040088415) and Anderson (US 20090157742), and further  in view of Toohey (US 6418454)
As per claim 1.  Glebe discloses A method implemented by one or more data processors forming part of at least one computing device, the method comprising: initiating loading of pages … into a resource container from physical disk storage into memory of an in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data" (paragraph 0025, lines 1-5); "In some variations, LOB data meeting certain criteria can be stored in a LOB container 400, as LOB files 402 on a disk page 401 of the LOB container, in a persistency of a disk storage. An LOB container 400 can be configured to store multiple LOB files 402 on a set of pages 401 where several LOB files can fit on one disk page” (paragraph 0040, lines 3-8)).


Glebe does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access  (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job evicting only LOBs from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

Glebe in view of Chandrasekar does not disclose, but Anderson discloses 
	
	plurality of (e.g., Allocation 200 includes jobs 212.sub.1-n, and DBMS 252.  The DBMS 252 contains database resources 258.sub.1-n. A particular resource, e.g., resource 258.sub.1, may be assigned to one or more jobs 212, para 0045 Fig. 2);	

	specifying one of the plurality of resource providers for allocating one or more pages and one or more control blocks in memory, the pages including a plurality of large object pages (LOBs) and non-LOBs (e.g., allocation 200 of resources 258 to jobs 212, 0045 Fig. 2; Each of the jobs 212.sub.1-n has a particular resource assignment 210.sub.1-n. For example, resource assignment 210.sub.1 for job 212.sub.1 includes resources "R1," and "R2." "R1" and "R2" may represent database resources 258.sub.1 and 258.sub.2, 0046 Fig. 2);

	wherein each  resource provider; using the specific resource provider of the plurality of resource providers (e.g., the job 212 that consumes an amount approaching the limit of a particular resource 258, may detrimentally impact the performance of all jobs 212 accessing the DBMS 252, 0047; A primary consumer is defined according to a consumption of the database resource relative to other database resource consumers, 0008) 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson providing the benefit of a determining the top n consumers of a resource may assist application developers in improving the efficiency of database applications (Anderson, 0049), best practices for using resources, and that there are hard limits on consuming some resources to avoid application failures (0006), specifically to tracking database application resource consumption (0002).

Glebe in view of Chandrasekar and Anderson does not disclose, but Toohey discloses 
pages of different types into a resource container (e.g., FIG. 2, each duration has its own set of memory resources from which data pages are allocated for all temporary LOBs associated with that duration, col 4:15-20)
	
	the resource container comprising a resource provider; and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208., col 4:20-32).

	Memory allocation; wherein each of the resource providers supports different large object page (LOB) limits (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208….. index tree 210 contains atop-level node 236, which represents Duration_3. The top level node 236 points to a first LOB node 238 and a second LOB node 240. Each LOB node 238,240 is associated with a LOB 211, 217 associated with Duration_3. The first LOB node 238 points to leaf nodes 224, 226, 228. The second LOB node 240 points to leaf nodes 230, 232, 234. The leaf nodes 224, 226, 228, 230, 232, 234 of index tree 210 point to the data pages 212, 214, 216, 218, 220, 222 of the temporary LOBs 211, 217 associated with Duration_3…. multiple durations can coexist in the database system, col 4:20-30, col 4:40-55).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson providing the benefit of  an improved method and mechanism for maintaining, tracking, and freeing temporary LOBs in a database system (see Toohey, col 2:8-10), a method and mechanism for duration-based management of temporary LOBs in a database system. According to an aspect of the invention, temporary LOBs are associated with a duration having a lifespan that corresponds to the lifespan of the temporary LOBs. When the duration ends, the temporary LOBs and any resources allocated to the temporary LOBs are automatically released (col 2:14-21).


As per claim 2.  Glebe teaches wherein the job is an asynchronous job that loops over the resource container to evict LOBs (“The persistency that stores LOBs can be transactional, and the creation of LOB can also be transactional based. LOB deletion functions can be accomplished by an asynchronous job” (paragraph 0034, lines 1-4)).  

As per claim 3.  Glebe does not disclose, but Chandrasekar discloses 
		wherein only LOBs that are not used are evicted from the memory of the in-memory database; however, Flynn teaches wherein only LOBs that are not used are evicted from the memory of the in-memory database (e.g., the memory allocated to the least recently used portion is released.  The portion that loses the memory allocated to it is said to be "unloaded" from memory., 0024, 0058).
	
		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

For claim 21, Glebe in view of Chandrasekar does not disclose, but Anderson discloses 
	
	plurality of resource providers comprises at least one of a default provider and an LOB provider (e.g., database resource allocation amount specifies an amount of the database resource allocated to the database job.  It is determined whether the database job is a primary consumer for the database resource, 0008).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson with Toohey providing the benefit of a determining the top n consumers of a resource may assist application developers in improving the efficiency of database applications (Anderson, 0049), best practices for using resources, and that there are hard limits on consuming some resources to avoid application failures (0006), specifically to tracking database application resource consumption (0002).


As per claim 9.  The rationale in the rejection of claim 1 is herein incorporated.

Further, Glebe does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job evicting only LOBs from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

Glebe in view of Schreter and Chandrasekar does not disclose, but Anderson discloses 
	plurality of (e.g., Allocation 200 includes jobs 212.sub.1-n, and DBMS 252.  The DBMS 252 contains database resources 258.sub.1-n. A particular resource, e.g., resource 258.sub.1, may be assigned to one or more jobs 212, para 0045 Fig. 2);

	specifying one of the plurality of resource providers for allocating one or more pages and one or more control blocks in memory, the pages including a plurality of large object pages (LOBs) and non-LOBs (e.g., allocation 200 of resources 258 to jobs 212, 0045 Fig. 2; Each of the jobs 212.sub.1-n has a particular resource assignment 210.sub.1-n. For example, resource assignment 210.sub.1 for job 212.sub.1 includes resources "R1," and "R2." "R1" and "R2" may represent database resources 258.sub.1 and 258.sub.2, 0046 Fig. 2);

	wherein each  resource provider; using the specific resource provider of the plurality of resource providers (e.g., the job 212 that consumes an amount approaching the limit of a particular resource 258, may detrimentally impact the performance of all jobs 212 accessing the DBMS 252, 0047; A primary consumer is defined according to a consumption of the database resource relative to other database resource consumers, 0008) 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, and Anderson providing the benefit of a determining the top n consumers of a resource may assist application developers in improving the efficiency of database applications (Anderson, 0049), best practices for using resources, and that there are hard limits on consuming some resources to avoid application failures (0006), specifically to tracking database application resource consumption (0002).

Glebe in view of Chandrasekar and Anderson does not disclose, but Toohey discloses 
pages of different types into a resource container (e.g., FIG. 2, each duration has its own set of memory resources from which data pages are allocated for all temporary LOBs associated with that duration, col 4:15-20)
	
	the resource container comprising a resource provider; and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208., col 4:20-32).

	Memory allocation; wherein each of the resource providers supports different large object page (LOB) limits (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208….. index tree 210 contains atop-level node 236, which represents Duration_3. The top level node 236 points to a first LOB node 238 and a second LOB node 240. Each LOB node 238,240 is associated with a LOB 211, 217 associated with Duration_3. The first LOB node 238 points to leaf nodes 224, 226, 228. The second LOB node 240 points to leaf nodes 230, 232, 234. The leaf nodes 224, 226, 228, 230, 232, 234 of index tree 210 point to the data pages 212, 214, 216, 218, 220, 222 of the temporary LOBs 211, 217 associated with Duration_3…. multiple durations can coexist in the database system, col 4:20-30, col 4:40-55).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson with Toohey providing the benefit of  an improved method and mechanism for maintaining, tracking, and freeing temporary LOBs in a database system (see Toohey, col 2:8-10), a method and mechanism for duration-based management of temporary LOBs in a database system. According to an aspect of the invention, temporary LOBs are associated with a duration having a lifespan that corresponds to the lifespan of the temporary LOBs. When the duration ends, the temporary LOBs and any resources allocated to the temporary LOBs are automatically released (col 2:14-21).


As per claim 10.  The rationale in the rejection of claim 2 is herein incorporated.
As per claim 11.  The rationale in the rejection of claim 3 is herein incorporated.

As per claim 17.  Glebe teaches the in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data” (paragraph 0025, lines 1-5)).  

Claim 22 is rejected for reasons similar to claim 21 above.

As per claim 18.  Glebe teaches A non-transitory computer program product storing instructions which, when executed by at least one computing device, result in operations comprising: initiating loading of pages … into a resource container from physical disk storage into memory of an in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data" (paragraph 0025, lines 1-5); "In some variations, LOB data meeting certain criteria can be stored in a LOB container 400, as LOB files 402 on a disk page 401 of the LOB container, in a persistency of a disk storage. An LOB container 400 can be configured to store multiple LOB files 402 on a set of pages 401 where several LOB files can fit on one disk page” (paragraph 0040, lines 3-8)); … specifying an interface (“For accessing LOB data a common file interface can be provided to stream read and write operations” (paragraph 0054, lines 7-9)) providing a page allocation method (“In some variations, LOB data 402 can be assigned to an LOB container 400 in response to a determination that (1) the LOB data 402 meets the size criteria of the LOB container 400 ...” (paragraph 0048, lines 1-4). Upon receiving the LOB through the common file interface, memory is allocated to the qualified LOB data) and a control block allocation method (“A LOB container 400 can efficiently store data which is common to all LOB 402. For example, the LOB container 400 can efficiently store the LOB ownerID, metadata of the LOB 402 contained in container 400, or the like” (paragraph 0046, lines 1-4).  Based on the common file interface’s access of LOB, metadata is stored).  


Glebe does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job setting a resource disposition to the LOBs as being temporary, the job evicting only LOBs with a temporary resource disposition from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049; data written to a large object (LOB) in temporary storage 132, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

Glebe in view of Chandrasekar does not disclose, but Anderson discloses 
	plurality of (e.g., Allocation 200 includes jobs 212.sub.1-n, and DBMS 252.  The DBMS 252 contains database resources 258.sub.1-n. A particular resource, e.g., resource 258.sub.1, may be assigned to one or more jobs 212, para 0045 Fig. 2);	

	specifying one of the plurality of resource providers for allocating one or more pages and one or more control blocks in memory, the pages including a plurality of large object pages (LOBs) and non-LOBs (e.g., allocation 200 of resources 258 to jobs 212, 0045 Fig. 2; Each of the jobs 212.sub.1-n has a particular resource assignment 210.sub.1-n. For example, resource assignment 210.sub.1 for job 212.sub.1 includes resources "R1," and "R2." "R1" and "R2" may represent database 
resources 258.sub.1 and 258.sub.2, 0046 Fig. 2);

	wherein each  resource provider; using the specific resource provider of the plurality of resource providers (e.g., the job 212 that consumes an amount approaching the limit of a particular resource 258, may detrimentally impact the performance of all jobs 212 accessing the DBMS 252, 0047; A primary consumer is defined according to a consumption of the database resource relative to other database resource consumers, 0008) 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson providing the benefit of a determining the top n consumers of a resource may assist application developers in improving the efficiency of database applications (Anderson, 0049), best practices for using resources, and that there are hard limits on consuming some resources to avoid application failures (0006), specifically to tracking database application resource consumption (0002).

Glebe in view of Chandrasekar and Anderson does not disclose, but Toohey discloses 
pages of different types into a resource container (e.g., FIG. 2, each duration has its own set of memory resources from which data pages are allocated for all temporary LOBs associated with that duration, col 4:15-20)
	
	the resource container comprising a resource provider; and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208., col 4:20-32).

	Memory allocation; wherein each of the resource providers supports different large object page (LOB) limits (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208….. index tree 210 contains atop-level node 236, which represents Duration_3. The top level node 236 points to a first LOB node 238 and a second LOB node 240. Each LOB node 238,240 is associated with a LOB 211, 217 associated with Duration_3. The first LOB node 238 points to leaf nodes 224, 226, 228. The second LOB node 240 points to leaf nodes 230, 232, 234. The leaf nodes 224, 226, 228, 230, 232, 234 of index tree 210 point to the data pages 212, 214, 216, 218, 220, 222 of the temporary LOBs 211, 217 associated with Duration_3…. multiple durations can coexist in the database system, col 4:20-30, col 4:40-55).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson with Toohey providing the benefit of  an improved method and mechanism for maintaining, tracking, and freeing temporary LOBs in a database system (see Toohey, col 2:8-10), a method and mechanism for duration-based management of temporary LOBs in a database system. According to an aspect of the invention, temporary LOBs are associated with a duration having a lifespan that corresponds to the lifespan of the temporary LOBs. When the duration ends, the temporary LOBs and any resources allocated to the temporary LOBs are automatically released (col 2:14-21).


8.	Claims 4-5, and 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Chandrasekar (cited above) and Anderson (cited above) and Toohey (cited above) as applied to claims 1 and 9 and 18 above, and further in view of Cote et al. (US 8533393).
As per claim 4.  Glebe in view of Chandrasekar and Anderson and Toohey does not teach however, Cote teaches wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database (“In this example, the cache entries within the first time step are evicted first. Thus, all cache entries with a time stamp between 0-5 min. are evicted. At least one cache entry will be evicted, as the oldest cache entry has a time stamp of 0 min. Any other cache entries with a time stamp between 0-5 min. will also be evicted. After removing the cache entries in the first time step, the cache manager determines if 20% of the storage space has been freed up, i.e., if the desired reduction level has been achieved. If the reduction level has not been achieved, the cache manager removes the cache entries in an additional time step and determines, again, if the desired reduction level has been achieved. In this example, the cache manager determines that only 3% of the cache entries have been evicted after the first time step. Thus, the cache manager continues to evict the cache entries within a second and third time step, which results in a total eviction of 28% of the cache entries, surpassing the reduction level by 8%” (column 2, lines 38-54); “The oldest cache entry has a time stamp of time 0 min” (column 2, lines 8-9)).  
Glebe, Chandrasekar and Anderson and Toohey and Cote are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Chandrasekar and Anderson, and Toohey to include wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database as taught by Cote since doing so would provide the benefit of [“In particular, a cache manager monitors cache capacity levels. Upon determining that the cache capacity has reached or exceeded a threshold, the cache manager identifies a reduction level (e.g., an amount of data to remove), configures a number of time steps between a first cache entry and an end position, and evicts the cache entries within each time step until the reduction level is achieved” (column 1, line 63 - column 2, line 3)].

As per claim 5.  Glebe in view of Chandrasekar and Anderson and Toohey does not teach however, Cote teaches wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time (“In this example, the cache entries within the first time step are evicted first. Thus, all cache entries with a time stamp between 0-5 min. are evicted. At least one cache entry will be evicted, as the oldest cache entry has a time stamp of 0 min. Any other cache entries with a time stamp between 0-5 min. will also be evicted. After removing the cache entries in the first time step, the cache manager determines if 20% of the storage space has been freed up, i.e., if the desired reduction level has been achieved. If the reduction level has not been achieved, the cache manager removes the cache entries in an additional time step and determines, again, if the desired reduction level has been achieved. In this example, the cache manager determines that only 3% of the cache entries have been evicted after the first time step. Thus, the cache manager continues to evict the cache entries within a second and third time step, which results in a total eviction of 28% of the cache entries, surpassing the reduction level by 8%” (column 2, lines 38-54); “The oldest cache entry has a time stamp of time 0 min” (column 2, lines 8-9)).  
Glebe, Chandrasekar and Anderson and Toohey and Cote are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Chandrasekar, Anderson and Toohey to include wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time as taught by Cote since doing so would provide the benefit of [“In particular, a cache manager monitors cache capacity levels. Upon determining that the cache capacity has reached or exceeded a threshold, the cache manager identifies a reduction level (e.g., an amount of data to remove), configures a number of time steps between a first cache entry and an end position, and evicts the cache entries within each time step until the reduction level is achieved” (column 1, line 63 - column 2, line 3)].
As per claim 12.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 13.  The rationale in the rejection of claim 5 is herein incorporated.
As per claim 19.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 20.  The rationale in the rejection of claim 5 is herein incorporated.

9.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Schreter et al. (US20140281212) and Chandrasekar (cited above) and Anderson (cited above) and Toohey (cited above) as applied to claims 1 and 9 above, and further in view of Burton (US 20160098349).
As per claim 6.  Glebe in view of Chandrasekar and Anderson and Toohey does not teach however, Burton teaches triggering an out-of-memory error if the amount of memory allocated to LOBs by the resource provider exceeds a predefined second level that is greater than the predefined first level (“In some cases, the overall memory estimates associated with the first and second precache are less than a maximum memory estimate threshold, and in the event that an actual size in the memory needed by the selected content objects of a given content set exceeds the maximum memory estimate threshold, the method further comprises unloading at least one of the selected content objects from the memory thereby reducing the precache window size associated with that set, and retrying display of that reduced content set, wherein a content object selected for unloading has a lower priority than at least one other content object loaded in the memory. In one such case, the unloading and retrying are carried out in response to an out-of-memory error” (paragraph 0051, lines 29-41)).  
Glebe, Chandrasekar and Anderson and Toohey and Burton are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe to include triggering an out-of-memory error if the amount of memory allocated to LOBs by the resource provider exceeds a predefined second level that is greater than the predefined first level as taught by Burton since doing so would provide the benefit of [“In one such case, the unloading and retrying are carried out in response to an out-of-memory error” (paragraph 0051, lines 40-41)].
As per claim 14.  The rationale in the rejection of claim 6 is herein incorporated.

10.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Chandrasekar (cited above) and Anderson (cited above) and Toohey (cited above) as applied to claims 1 and 9 above, and further in view of Claudatos et al. (US 20060004868).
As per claim 8.  Glebe in view of Chandrasekar and Anderson and Toohey does not teach; however, Claudatos teaches wherein each control block is a transient object encapsulating information characterizing the corresponding page (“The metadata may be transient data that is derived each time an evaluation is required, or may be fixed data that, once derived, remains in some form storage for repeated use without requiring further analysis of the content. The metadata may be generated in several ways, which may be used together. Metadata may be associated with an object, stored with the object or separately from the object and referenced by an index, hash, address, link, etc. The metadata may comprise file metadata (e.g. file type, user/creator, data, size, last used, creation date, application), transport metadata, and storage metadata” (paragraph 0050, lines 2-12)).  
Glebe, Chandrasekar and Anderson and Toohey and Claudatos are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Schreter and Chandrasekar to include wherein each control block is a transient object encapsulating information characterizing the corresponding page as taught by Claudatos since doing so would provide the benefit of ["Metadata may be generated to describe the object's content” (paragraph 0050, lines 1-2)].

As per claim 16.  The rationale in the rejection of claim 8 is herein incorporated.

Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 2/22/2022 have been fully considered but are moot in view of the rejection.

For claims 1, 9 and 18, Applicant argues that the cited references did not disclose the amended limitations.
In this OA, these amended limitations are rejected under Toohey, in combination with Glebe, Chandrasekar and Anderson.
Specifically, Glebe in view of Chandrasekar and Anderson does not disclose, but Toohey discloses 
pages of different types into a resource container (e.g., FIG. 2, each duration has its own set of memory resources from which data pages are allocated for all temporary LOBs associated with that duration, col 4:15-20);
	the resource container comprising a resource provider; and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208., col 4:20-32).
	Memory allocation; wherein each of the resource providers supports different large object page (LOB) limits (e.g., FIG. 2, duration state object 202 includes a linked list 203 of control structures 204 and 206 for the temporary LOBs that are associated with Duration_3. Control structure 204 includes a pointer to temporary LOB 211, which is allocated data pages 212, 214, and 216 in common memory resources 208. Control structure 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208. 206 includes a pointer to temporary LOB 217, which is allocated data pages 218, 220, and 222 in common memory resources 208….. index tree 210 contains atop-level node 236, which represents Duration_3. The top level node 236 points to a first LOB node 238 and a second LOB node 240. Each LOB node 238,240 is associated with a LOB 211, 217 associated with Duration_3. The first LOB node 238 points to leaf nodes 224, 226, 228. The second LOB node 240 points to leaf nodes 230, 232, 234. The leaf nodes 224, 226, 228, 230, 232, 234 of index tree 210 point to the data pages 212, 214, 216, 218, 220, 222 of the temporary LOBs 211, 217 associated with Duration_3…. multiple durations can coexist in the database system, col 4:20-30, col 4:40-55).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, with Chandrasekar, and Anderson providing the benefit of  an improved method and mechanism for maintaining, tracking, and freeing temporary LOBs in a database system (see Toohey, col 2:8-10), a method and mechanism for duration-based management of temporary LOBs in a database system. According to an aspect of the invention, temporary LOBs are associated with a duration having a lifespan that corresponds to the lifespan of the temporary LOBs. When the duration ends, the temporary LOBs and any resources allocated to the temporary LOBs are automatically released (col 2:14-21).

	Applicant’s arguments for dependent claims 2-8, 10-17, 19-20 are based on dependency from claims 1, 9 and 18, addressed above.

All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 6/22/2020.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135